       Case 1:21-cv-03042-RMP        ECF No. 10    filed 08/20/21   PageID.75 Page 1 of 2




1

2                                                                               FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


3                                                                     Aug 20, 2021
                                                                           SEAN F. MCAVOY, CLERK
4

5                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7
      JASON GIBBONS and MARTHA
8     GIBBONS, husband and wife,                     NO: 1:21-CV-3042-RMP

9                                 Plaintiffs,        ORDER OF DISMISSAL WITHOUT
                                                     PREJUDICE
10          v.

11    MAPFRE INSURANCE
      COMPANY, a foreign insurance
12    corporation, and AMERICAN
      COMMERCE INSURANCE
13    COMPANY, a foreign insurance
      corporation,
14
                                  Defendants.
15

16         BEFORE THE COURT is a Notice of Settlement, ECF No. 9. Having

17   reviewed the Notice and the record, the Court finds good cause to approve dismissal.

18   Accordingly, IT IS HEREBY ORDERED:

19         1. The Notice of Settlement, ECF No. 9, is APPROVED.

20         2. Plaintiffs’ Complaint is dismissed without prejudice and without fees or

21               costs to any party, pursuant to Fed. R. Civ. Pro. 41(a)(1)(B).


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
       Case 1:21-cv-03042-RMP     ECF No. 10    filed 08/20/21   PageID.76 Page 2 of 2




1          3. All pending motions, if any, are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, provide copies to counsel, and close this case.

5          DATED August 20, 2021.

6
                                                 s/ Rosanna Malouf Peterson
7                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
